DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Silver (US Patent Application Publication No. 2014/0195675 in view of Chaudhri et al. (US Patent Application Publication No. 2020/0034033).
Regarding claims 1 and 17 Silver discloses an information processing system that distributes a video, the information processing system comprising [see paras 0014 and figure 1; the interactive content distribution platform configures one or more digital media parameters for incorporating one or more media effects in the displayed content data streams in one or more configurable windows on a display screen of a computing device]:
processing circuitry configured to accept selection of a first object from a first information processing terminal [see paras 0051; The interactive content distribution platform receives user selections of the content data streams and the content formats via the GUI. The interactive content distribution platform receives the user selections through one or more of multiple communication modes comprising, for example, a voice mode, a video mode, a text mode, a multimedia mode]; 
transmit, in accordance with the selection, a predetermined notification to a second information processing terminal associated with the first object  [see paras 0056; the interactive content distribution platform transmits a notification to the other users to receive approval from the other users before transmitting the content data streams to the other users via the GUI of the interactive content distribution platform and the user can record the video clip while watching the video content and transmit the recorded video clip embedded in a notification to the other user or the group of users via the network]; 
receive a response to the predetermined notification from the second information processing terminal [ see paras 0067; 0144 and figure 1;  the interaction management module 1007 facilitates the interactions by automatically transmitting and displaying one or more notifications and content in the configurable windows on the display screen of each of other computing devices of one or more users who are viewing the synchronized content data streams on the other computing devices via the GUI] ; 
determine a state of a first screen displayed on the first information processing terminal [see paras 0069; The interactive content distribution platform displays the content data stream in a first video canvas of an authorized instance of a player associated with a first display screen and the interactive content distribution platform alters a display of the first video canvas on the first display screen in response to an input at the control program.]; however, Silver fails to explicitly teach decide, based on the determined state of the first screen, a second screen to be displayed on the second information processing terminal.
Chaudhri discloses decide, based on the determined state of the first screen, a second screen to be displayed on the second information processing terminal [see figures 20A-20P; user interfaces for presenting synchronized media content (e.g., audio content and/or video content) in a messaging application; and a first user of a first electronic device receives an invitation from a second user of a second electronic device to synchronously watch a media item. The first user receives a message that is displayed within a messaging user interface that informs the first user that the second user would like to watch a “trailer for movie 123” together. The first user accepts the invitation by tapping within a message region that includes the invitation and also optionally includes a representation (e.g., a thumbnail view) of the media item.] 
It would have been obvious to one of an ordinary skill in the art, having the teachings of Silver and Chaudhri before the affective filing date of the claimed invention to modify, content data streaming and interaction system of Chaudhri to include graphical user interface for messaging, as taught by Chaudhri.  One would have been motivated to make such a combination in order to provide a video distribute  content formats for viewing on display screen.
 Regarding claim 2, Silver  discloses wherein the state determined by the processing circuitry is one of: a first state of appearing in a video, a second state of viewing a video on a main screen, and a third state of neither appearing in a video nor viewing a video on the main screen [see paras 0129; the video canvas  is independent of the display screen on which the video canvas appears, the video canvas passed from a desktop or a stationary display screen  to a personal digital assistant, a tablet, a handheld computer, or a laptop computer and  simultaneous live personal or group chatting and video conferencing, texting, electronic mailing, blogging, social networking through social media, video gaming, web surfing, video-on-demand, augmented reality, voice recognition, analytical history of content viewing, sharing of data]. 
Regarding claim 3, Silver  wherein in a case that the processing circuitry determines that the state is the first state, the processing circuitry decides, as the second screen to be displayed on the second information processing terminal, a screen for viewing the video in which a first user is appearing [see paras 0017-0020; displays a content data stream simultaneously, for example, by displaying the content data stream in a first video canvas of an authorized instance of a player associated with a first display screen; selecting the first video canvas that displays the content data stream on the first display screen; initiating a display of the first video canvas on a second display screen associated with the authorized player all simultaneously; and terminating display of the first video canvas on the first display screen]. 
	Regarding claim 4,  Chaudhri discloses wherein in a case that the processing circuitry determines that the state is the second state, the processing circuitry decides, as the second screen to be displayed on the second information processing terminal, a screen for viewing the video that a first user is viewing [see paras 0698 and figures 20A-20G; a first user of a first electronic device receives an invitation from a second user of a second electronic device to synchronously watch a media item. As shown in FIG. 20A, the first user receives a message that is displayed within a messaging user interface (i.e., a user interface that is displayed within a messaging application) that informs the first user that the second user would like to watch a “trailer for movie 123” together]. 
	Regarding claim 5,  Chaudhri discloses wherein in a case that the processing circuitry determines that the state is the third state, the processing circuitry decides, as the second screen to be displayed on the second information processing terminal, a screen for exchanging messages with a first user [see paras 0716 and figure 21B; displays messages exchanged between the user and the at least one other user within the messaging user interface, including displaying the messages under the playing content corresponding to the media item].
	Regarding claim 6, Chaudhri discloses  wherein the processing circuitry is further configured to control a display to display the first object within an online notification indicating that a second user related to the second information processing terminal has entered an online state [see paras 0056; the interactive content distribution platform automatically transmits and displays one or more notifications and content in one or more configurable windows on the display screen of each of the other computing devices of one or more users who are viewing the synchronized content data streams on the other computing devices via the GUI. The interactive content distribution platform automatically transmits and displays, a text alert and actual data images whether they are video or content data streams to the user's friends, family and other users who are viewing content data streams on other computing devices, to allow the user to share the content data streams automatically without having to notify the other users; and the interactive content distribution platform allows the user to perform video chats and access,  for simultaneous content data streams.] 
	Regarding claim 7, Chaudhri discloses wherein the processing circuitry is further configured to control a display to display the first object within a list screen listing one or more second users having a specific relationship with a first user [see paras 1106; 1741 and figures 20O and 72AF; the content includes rich links, music, application links, and/or web links. The plurality of categorized content items is displayed as a scrollable list of content items, arranged by content categories and an application-selection affordance for the tiny transit application that corresponds to application management listing is displayed in application-selection area between application selection affordance for the music application and application selection affordance for the reservations application].
	Regarding claim 8, Chaudhri discloses wherein the processing circuitry determines the state of the first display at a timing at which the processing circuitry accepts the selection [see paras 0182; a set of user-selected application selection affordances that are displayed. The pre-selected set of application-selection affordances are shown each time input that activates the application area-display affordance causes the application-selection area to be displayed].
	Regarding claim 9, Silver discloses wherein the processing circuitry determines the state of the first display at a timing at which the processing circuitry receives the response [see paras 0019, 0071; displaying the content data stream in a video canvas on the first display screen; generating a second video canvas on the first display screen simultaneously in response to one of a timing of the first content data stream, a content of the first content data stream].
	Regarding claim 10, Silver discloses  wherein the processing circuitry is further configured to determine a user state of each of the one or more second users having the specific relationship with the first user [see paras 0040, 0051; Content, content data, and media content may refer to electronic materials, for example, music, videos, software, books, multimedia presentations, images, text, and other electronic data, which delivered as a stream or transferred, for example, over a network to one or more users. The interactive content distribution platform provides a voice recognition facility to allow the users to request specific content data streams or any digital data in a complete interactive environment].
	Regarding claim 11, Chaudhri discloses wherein the user state  of each of the one or more second users is determined by the processing circuitry is one of: a fourth state of appearing in a video, a fifth state of viewing a video, and a sixth state of neither appearing in a video nor viewing a video [see figures 20A-20P]. 
	Regarding claim 15, Chaudhri discloses wherein the processing circuitry controls the display to display, on the list screen, the user state of each of the one or more second users having the specific relationship with the first user such that the state is identifiable, together with an image and/or a name indicating a profile of each of the one or more second users [see figures 20A-20P].
	Regarding claim 16, Chaudhri discloses wherein the predetermined notification indicates the number of times the first object has been selected by an operation of the first information processing terminal, such that the number of times is confirmable [see paras 0139, 1153; the input is a tap gesture on a download confirmation icon, which asks the user to confirm that the user wants to download the first interactive application and which initiates automatic downloading and installation of the first interactive application on the device in response to detecting the tap gesture, the device displays a request to confirm the download request and/or confirm the identity of the user].
Regarding claims 18 and 19 Silver discloses an information processing system that distributes a video, the information processing system comprising [see paras 0014 and figure 1; the interactive content distribution platform configures one or more digital media parameters for incorporating one or more media effects in the displayed content data streams in one or more configurable windows on a display screen of a computing device];  
processing circuitry configured to accept selection of a first object from a first information processing terminal [see paras 0051; The interactive content distribution platform receives user selections of the content data streams and the content formats via the GUI. The interactive content distribution platform receives the user selections through one or more of multiple communication modes comprising, for example, a voice mode, a video mode, a text mode, a multimedia mode]; 
accepting a selection of the first object displayed on the display [see paras 0051 and figure 13C].
transmitting, in accordance with the selection, a predetermined notification to a second information processing terminal associated with the first object  [see paras 0056; the interactive content distribution platform transmits a notification to the other users to receive approval from the other users before transmitting the content data streams to the other users via the GUI of the interactive content distribution platform and the user can record the video clip while watching the video content and transmit the recorded video clip embedded in a notification to the other user or the group of users via the network]; 
receiving a response to the predetermined notification from the second information processing terminal [ see paras 0067; 0144 and figure 1;  the interaction management module 1007 facilitates the interactions by automatically transmitting and displaying one or more notifications and content in the configurable windows on the display screen of each of other computing devices of one or more users who are viewing the synchronized content data streams on the other computing devices via the GUI] ; 
determining a state of a first screen displayed on the first information processing terminal [see paras 0069; The interactive content distribution platform displays the content data stream in a first video canvas of an authorized instance of a player associated with a first display screen and the interactive content distribution platform alters a display of the first video canvas on the first display screen in response to an input at the control program.];  
 however, Silver fails to explicitly teach decide, controlling a display to display a second screen based on information about the second screen received from the server apparatus, wherein the second screen is decided based on the determined state of the first screen displayed on the second information processing terminal.
Chaudhri discloses decide, controlling a display to display a second screen based on information about the second screen received from the server apparatus, wherein the second screen is decided based on the determined state of the first screen displayed on the second information processing terminal [see figures 20A-20P; user interfaces for presenting synchronized media content (e.g., audio content and/or video content) in a messaging application; and a first user of a first electronic device receives an invitation from a second user of a second electronic device to synchronously watch a media item. The first user receives a message that is displayed within a messaging user interface that informs the first user that the second user would like to watch a “trailer for movie 123” together. The first user accepts the invitation by tapping within a message region that includes the invitation and also optionally includes a representation (e.g., a thumbnail view) of the media item.] 
It would have been obvious to one of an ordinary skill in the art, having the teachings of Silver and Chaudhri before the affective filing date of the claimed invention to modify, content data streaming and interaction system of Chaudhri to include graphical user interface for messaging, as taught by Chaudhri.  One would have been motivated to make such a combination in order to provide a video distribute content formats for viewing on display screen.

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Wang et al. (US Patent Application Publication No. 2015/0334075) discloses interface screens including representations of GUI objects, variable-selection objects and the user interface displays a message thread that includes static text and a static photo or video. 
	Jonas et al. (US Patent Application Publication No. 2021/0051034 discloses a user can chat with individuals or groups of individuals that are logged in to a variety of different instant messaging applications or social networking websites, of which the user is a member. Thus, the user is able to use a single application to chat with any contact appearing on any of the user's contact lists across multiple different IM or social networks.
Perlman (US Patent Application Publication No. 2011/0107220) discloses a plurality of video thumbnails arranged in a pattern, each of the video thumbnails rendering a compressed version of a real-time video of a particular movie, television series, game, or other type of video content; and a selection graphic highlighting a currently-selected video thumbnail, the thumbnails moving within the GUI in relation to the selection graphic in response to user input from an input device.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171